Citation Nr: 1221118	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  05-41 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for diarrhea, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984 and from January 1990 to May 1991.  He also had service with the Naval Guard, with verified and various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from November 1990 to November 1994. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 RO rating decision.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Board remanded this case in August 2008 to have various claims for service connection, including those now before the Board, addressed on the basis of whether new and material evidence had been received to reopen the claims.  

Thereafter, a May 2009 Board decision denied reopening of claims for service connection for diaphoresis and a cognitive disorder, to include as due to an undiagnosed illness, but found that new and material evidence had been received to reopen other claims for service connection, such as diarrhea and joint pain, to include as due to an undiagnosed illness.  The claims that were reopened were remanded for additional evidentiary development, i.e., obtaining information of treatment since 2005 and for VA examinations.  

Thereafter, an October 2010 Board decision granted service connection for status-post viral meningitis claimed as headaches, nausea, and sweating, to include as due to an undiagnosed illness, but denied service connection for fatigue, to include as due to an undiagnosed illness.  Claims for service connection for diarrhea and joint pain, to include as due to an undiagnosed illness, were remanded for compliance with the May 2009 remand instructions for examinations.  The case has now been returned to the Board.  

Since the most recent SSOC in April 2012 the Veteran has submitted additional evidence without a waiver of initial RO consideration of that evidence.  However, some of this evidence is merely duplicate copies of evidence which was previously on file and, so, is not new.  All of this evidence relates to the claim for service connection for joint pain but none of it relates to the claim for service connection for diarrhea.  In light of the favorable outcome as to the claim for service connection for joint pain, there is no prejudice in proceeding to adjudicate that claim on the merits.  


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War. 

2.  Chronic diarrhea of unknown etiology is shown to be related to service.  

3.  Arthritis of the low back and each shoulder, manifested as joint pain, is shown to be related to the Veteran's active service. 


CONCLUSIONS OF LAW

1.  Extending the benefit of the doubt, the Veteran's disability manifested by chronic diarrhea is due to an undiagnosed illness or other disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2011).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by joint pain, manifested by arthritis of the low back and each shoulder, is due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in January 2006.  In a March 2006 letter he was also notified of VA's practices in assigning disability evaluations and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In September and November 2008 RO letters he was informed of the reason for the prior denials and what was needed to reopen his claims.  The appeal was readjudicated in May 2010.  These procedural events have corrected any initial notice errors and, so, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 


VA has fulfilled its duty to assist in obtaining the identified and available evidence needed for claims substantiation.  The RO has either obtained, or made sufficient efforts to obtain, records of treatment described by the Veteran.  Specifically, the Veteran's service treatment records (STRs) and VA treatment records, as well as private clinical records have been obtained.  He was requested, pursuant to the May 2009 Board remand, to provide information as to treatment he had received since 2005, in response to which the Veteran submitted duplicates of evidence already on file.  Also, he has been afforded multiple VA examinations to address the etiology of his claimed disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  This includes most recently in 2010 and 2011.  

These VA examinations yielded informed medical opinions which directly responded to the question posed in the Board's past remands.  Accordingly, there has been full compliance with that Board remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

Also, the adequacy of the examinations and medical opinions obtained have not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011). 

The Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Background

The STRS do not reflect complaints or findings of diarrhea.  The April 1980 examination for service entrance noted that the Veteran had had a preservice left ankle fracture, and in October 1980 it was noted to be well healed.  He was treated in June 1981 for a right foot sprain occurring while playing softball.  In October 1983 and X-ray was taken of his right knee, which revealed no significant abnormality, because of an injury while playing football.  In February 1984 he sustained a laceration of the 3rd finger of his right hand. 

In a medical history questionnaire in conjunction with a November 1990 examination for entrance into the Veteran's second period of active service it was notation relative to "back problems" but the meaning of the notation is unclear.  In an April 1991 medical history questionnaire in conjunction with a re-deployment examination it was noted that his right shoulder would easily dislocate.   

A February 1996 VA progress note recorded the Veteran's complaints of joint pain and diarrhea.  The diagnoses included joint pain. 

A letter from the Department of Defense (DOD) dated in July 1997 confirms that the Veteran was informed of a determination that his unit was near Khamisiyah, Iraq in early March 1991, and that when rockets were destroyed in the pit area at Khamisiyah on March 10, 1991, the nerve agents sarin and cyclosarin may have been released into the air.  The Veteran was thereby notified that if he was with his unit at that time he may have been in an area where exposure to a very low level of nerve agents was possible.  However an analysis showed that the exposure levels would have been too low to activate chemical alarms or to cause any symptoms at the time.  The letter indicated that although little was known about the long-term effects from a brief, low level exposure to nerve agents, the current medical evidence indicates that long-term health problems were unlikely. 

VA outpatient treatment (VAOPT) records show that in February 1996 the Veteran had a variety of complaints, including diarrhea and joint pain.  The diarrhea was relieved spontaneously without relieving or aggravating factors.  
A VA social work report dated in November 1998 noted complaints of joint pain and diarrhea. 

On VA psychiatric examination in May 1999 the Veteran reported a history of being exposed to toxins for a period of three days while serving in Saudi Arabia.  He complained of chronic symptoms, including joint pain.  The diagnosis was an adjustment disorder with anxiety and it was noted that the precipitant related to exacerbation of somatic symptoms.  He was to be evaluated for gastrointestinal (GI) and joint problems. 

On VA general medical examination in May 1999 the Veteran complained of having joint pains and intermittent diarrhea since his Desert Storm service.  He believed that all his claimed medical problems were due to his exposure to in-service smoke and chemicals and reported that he had not had any relevant symptoms before July 1993.  He also denied having had any injury or disease during his active service.  The relevant diagnoses were intermittent diarrhea and diffuse joint pains. 

On VA neuropsychological and psychological evaluation in May 1999 the Veteran reported a history of multiple physical and cognitive complaints dating back to his return from the Gulf War.  He complained of having, in pertinent part, joint pain.  His responses indicated an excessive focus on physical symptoms.  

On VA gastrointestinal (GI) examination in February 2002 the Veteran related a history of complaints of intermittent diarrhea symptoms since his served in Operation Desert Storm.  The examination revealed that no specific pathology was found.  His weight was noted to have been stable over the years.  The examiner commented that the Veteran continued to report having loose stools 1 to 2 times daily which were not diarrhea but a kind of unformed stools with no evidence of any pathology either on examination or shown as part of laboratory data.  

A private medical record dated in April 2003 included complaints of low back pain. Non-specific low back pain was diagnosed. 

On VA respiratory examination in April 2003 to evaluate the Veteran's claimed sleep disorder, he reported having difficulty sleeping because of pain for which he was being treated with Codeine.  

On VA orthopedic examination in January 2005 it was noted that the Veteran had a "questionable" exposure to toxins during the Gulf War.  He complained of bilateral shoulder and hip pain.  X-rays revealed narrowing of the glenohumeral joint of each shoulder with spurring of the humeral heads but X-rays of the hips were negative.  The diagnosis was degenerative joint disease (DJD) of the shoulders.  The examiner stated that there was insufficient subjective or objective evidence to support a clinical diagnosis concerning the hips.  The examiner also added that the examination findings and medical history were not consistent with joint pain due to an undiagnosed illness. 

The Veteran submitted an article which indicates that there is a higher incidence of health problems, including joint pains, in those who served in the Persian Gulf Conflict.  

An April 2006 statement from a soldier who served with the Veteran in the Persian Gulf shows that his squad served in the vicinity of oil fires and that chemical alarms went off several times.  He added that, in March 1991, the entire company became ill and had had headaches, vomiting, and diarrhea. 

On VA joint examination in October 2009 it was found that pain limited the motion of his right shoulder in flexion, abduction, external rotation, and internal rotation.  The diagnosis was limitation of motion secondary to arthralgia of unknown etiology of exposure.  Examination of the left shoulder, the right elbow, and the left elbow, yielded similar findings, to include diagnoses of limitation of motion of the left shoulder with severe and progressive arthralgia secondary to unknown etiology; severe arthralgia of unknown etiology limiting movement in the right elbow; and limited movement of the left elbow due to significant arthralgia of unknown etiology.  After reviewing the claims file, the examiner commented that there appeared to be no evidence of significant "evaluation" upon which to make a judgment as to the etiology of this arthralgia since exposure in the Persian Gulf.  
An addendum to the October 2009 VA examination report, dated later that month, indicates that X-rays revealed mild degenerative changes of the left shoulder, significant degenerative changes in the right shoulder, and mild calcific changes in the right elbow.  

On VA gastrointestinal examination in October 2009 the Veteran complained of intermittent nausea, vomiting, and watery stool at least twice a day that were relieved spontaneously without any relieving or aggravating factor.  The examiner noted that the Veteran had returned from the first Gulf War with persistent daily loose stool as well as abdominal cramps, occasional nausea, and vomiting, and that he was seen by a gastrointestinal specialist 14 years ago who indicated that a study was negative, and who failed to conduct an endoscopy or colonoscopy or take abdominal films.  The diagnoses were no specific stomach or duodenal intestinal disease, and chronic diarrhea and abdominal pain.  

On VA general medical examination in October 2009 the Veteran reported having diffuse pain in multiple joints.  After a physical examination the diagnoses were minimal cervical spondylosis and degenerative changes, and mild lumbar spondylosis and disc space narrowing.  It was stated that at this time there was no objective evidence of an undiagnosed illness.  

On VA GI examination in December 2010 the Veteran's claims files were reviewed.  The Veteran had no complaints of diarrhea during service but now complained of crampy abdominal pain associated with bowel movements, twice daily.  He stated that his normal bowel pattern had been 1 to 2 bowel movements daily since 1992. His stools were loose, not always formed but not watery.  He had not tried medication or treatment and had not complained of this to medical providers.  He had had intentional weight loss since having been diagnosed with diabetes.  After a physical examination and noting that laboratory studies were negative, it was stated that his bowel habits were a normal variant and did not warrant further diagnostic testing.  His bowel pattern posed no disabling effects on his occupational or daily well being.  

On VA orthopedic examination in December 2010 the Veteran complained of pain in his back and shoulders.  After a physical examination the diagnoses were limitation of motion of the low back secondary to arthralgia of, at this point, unknown etiology; limitation of motion of the right shoulder secondary to pain; and arthralgia of, at this point, unknown etiology. The Veteran was referred to his primary care physician for a work-up to explain the unknown arthralgias.  However, an addendum indicated that X-rays revealed prominent degenerative changes of the right shoulder and mild degenerative changes of the left shoulder.  

The case was referred to the October 2010 VA examiner for diagnostic clarification.  However, that examiner had left the employment of that VA Medical Center.  So, Veteran was provided another VA examination in December 2011.  This resulted in a diagnosis of low back pain - arthritis; and osteoarthritis of both shoulders.  That examiner opined that these disorders were at least as likely as not incurred in or caused by the Veteran's military service, including heavy lifting, digging, and marching with heavy back packs.  

Private clinical records show that in April 2012 the Veteran complained of pain in his low back and neck.  The diagnosis was non-specific neck, low back, and leg pain.  

In an April 2012 statement from a service comrade it was reported that during service the Veteran had complained of his shoulders and back hurting and the Veteran had taken aspirin many times for bodily aches.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). 

In cases where the veteran cannot that a chronic disease existed during service, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307  

Under 38 C.F.R. § 3.317 (2011), a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669 -75,672 (December 18, 2006). 

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multi-symptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection. 38 C.F.R. § 3.317(a)(2)(i) (2011).  

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011). 

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multi-symptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Board must assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence. 

Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.). 

In the first step, competency of lay evidence, it must be determined whether the disability is simple and capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required. 

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in-service injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self- interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Diarrhea

The Veteran and others are competent to attest to observable symptoms which he has personally experienced, in this case his diarrhea.  Specifically, the Veteran stated that he had persistent daily loose stool and diarrhea on regular basis since his Persian Gulf service.  His medical records beginning in 1996 support his contentions and show complaints and findings of diarrhea.  In this connection, the Board finds the lay evidence of the Veteran's post service complaints of diarrhea to be not only competent but also credible.  

Specifically, the competent evidence establishes diagnoses of diarrhea.  In fact, the October 2009 VA GI examiner opined that the Veteran had chronic diarrhea.  The Board notes that a December 2010 examination indicated that the Veteran's bowel habits were normal variant.  However, there was no rationale explaining this conclusion and did not address the previous findings and diagnoses of diarrhea.  Thus, the Board finds that the specialty GI examination which diagnosed chronic diarrhea is more persuasive in this instance. 

Thus considering the Veteran's credible and competent statements supported by the medical records to include the October 2009 VA GI examination, and resolving doubt in the Veteran's favor, the Board finds that service connection for chronic diarrhea due to undiagnosed illness is warranted.  

Joint Pain

The Veteran and others are competent to attest to observable symptoms, such as joint pain, which he has personally experienced.  However, he and other laypersons are not competent to establish that his joint pain is due to an undiagnosed illness.  While the impression at the time of the VA joint examination in October 2009 was that the evidence was insufficient to make a judgment as to the etiology of the Veteran's arthralgias, at the time of the January 2005 VA orthopedic examination it was concluded that the examination findings and the Veteran's medical history were not consistent with joint pain due to an undiagnosed illness.  In fact, the VA general medical examination in October 2009 found that there was no objective evidence of an undiagnosed illness.  

On the other hand, none of these examiners, in 2005 and 2009, addressed the question of whether the Veteran's joint pains after military service, are due to disability of service origin.  In this connection, the Board finds the lay evidence of the Veteran's postservice complaints of join pains to be not only competent but also credible.  The Veteran is shown to have a chronic disability which is a cause of joint pain.  Specifically, the competent evidence establishes that he now has arthritis.  In this regard, the only medical opinion on file which addresses whether his current joint pain from arthritis is of service origin is the opinion recently rendered at the time of the December 2011 VA examination.  That opinion found, essentially, that the Veteran's arthritis of the low back and each shoulder was at least as likely as not incurred during military service.  Significantly, the competent medical opinion stands unrebutted, i.e., there is no competent medical opinion on file that the Veteran's current arthritis of the low back and each shoulder is not of service origin. 

Accordingly, the Board finds that, resolving doubt in the Veteran's favor, service connection for joint pain, manifested by arthritis of the low back and each shoulder, is warranted.  


ORDER

Service connection for diarrhea, to include as due to an undiagnosed illness, is granted.  

Service connection for joint pain, manifested by arthritis of the low back and each shoulder, is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


